SUMMARY ORDER
Appellants appeal from the March 31, 2009 judgment of the United States District Court for the Southern District of New York, dismissing their complaint. Appellants’ complaint, brought pursuant to 42 U.S.C. § 1983, alleged violations of their constitutional rights, stemming from an investigation by the New York City Administration for Children’s Services. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review. We affirm for all of the reasons stated in the thorough and well-reasoned opinion of the district court.
We have considered all of appellants’ arguments on appeal and find them to be without merit. Accordingly, the judgment of the district court is hereby AFFIRMED.